PER CURIAM.
This is an appeal from the denial of unemployment benefits. The employer contended that appellant was fired for misconduct, namely the continued failure to properly complete cash register transactions on a timely basis after repeated warnings. Appellee denies that she knew about these policies. The referee is the judge of the credibility of the witnesses, not this court. Continental Baking Co. v. Vilchez, 219 So.2d 733 (Fla.2d DCA 1969). Finding competent substantial evidence to support the determination of the appeals referee, we affirm.
HERSEY and WARNER, JJ., and WALDEN, JAMES H„ Senior Judge, concur.